Citation Nr: 9923372	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  98-11 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel

INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1973.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a May 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

According to a June 1998 VA memorandum, the transcript from 
an earlier hearing was lost.  The veteran was scheduled for a 
hearing on June 29, 1998, but failed to appear.  The veteran 
was advised of his second hearing in a May 1998 letter.

The issue of entitlement to a permanent and total disability 
rating for pension purposes was granted by an August 1998 
Hearing Officer's decision, effective November 1, 1994.  
Consequently, this issue is no longer part of the veteran's 
appeal.


FINDING OF FACT

The claim of entitlement to service connection for 
psychiatric disability, to include PTSD, is not plausible.


CONCLUSION OF LAW

The claim for service connection for psychiatric disability, 
to include PTSD, is not well grounded.  38 U.S.C.A. 
§ 5107(a)(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before the Board may address the merits of the appellant's 
claim it must, first be established that the claim is well-
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of [38 U.S.C.A. § 5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  If the claim is not 
well-grounded there is no duty to assist.  Struck v. Brown, 9 
Vet. App. 145 (1996).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

For reasons indicated below, the veteran's claim of 
entitlement to service connection for psychiatric disability, 
to include PTSD, is not well-grounded.

Factual Background

The veteran's service medical records show no complaints, 
findings, treatment or diagnoses of PTSD or any other 
psychiatric disability.

A January 1994 Social Security Administration disability 
award decision granted benefits beginning June 30, 1994, due 
to affective disorders and a schizoaffective disorder.

In October 1994, the veteran was admitted to the Cleveland 
Psychiatric Hospital because of suicidal feelings and 
depression.  He admitted to life stressors in the prior ten 
years and gave an off and on history of depression since 
1973.  At that time he had no history of psychiatric 
treatment.  He was diagnosed with an adjustment disorder with 
depressed mood.

June M. Rees, M.D., conducted a psychiatric evaluation of the 
veteran in November 1994.  She diagnosed depressive type 
schizoaffective disorder, previous substance abuse and 
antisocial personality disorder.  

December 1994 and January 1995 VA discharge summaries show 
that the veteran was admitted both times with suicidal 
ideation and depressed mood.  In December 1994 he was 
discharged with diagnoses of rule-out major depression, 
polysubstance dependence in partial remission and borderline 
personality disorder.  In January 1995 his discharge 
diagnoses were dysthymia, history of polysubstance abuse and 
borderline personality disorder.

March 1995 VA psychiatric and psychological examination 
reports show that the veteran attributed much of his 
depression to his deprived childhood and to his having 
recently learned that his step-father never adopted him.  He 
had made a series of suicide attempts from 1977 to 1985.  The 
psychologist opined that there was no evidence that any 
mental illness had been incurred or exacerbated by his 
military service.  Both examiners opined that the veteran did 
not have evidence of any stressful event that would qualify 
as an etiological factor for PTSD.  Both examiners diagnosed 
dysthymia, history of substance abuse and borderline 
personality disorder.  

VA treatment records dating from November 1994 to July 1995 
show that veteran received ongoing treatment for his 
recurrent major depression and seizure disorders.  These 
treatment records offer no opinions as to the origins of his 
psychiatric disability.

A March 1998 VA psychiatric examination report shows 
diagnoses of recurrent type major depression and alcohol, 
marijuana and nicotine dependence.  The examiner opined that 
the veteran did not have any classic symptoms of PTSD, but 
that he had been suffering from recurrent episodes of 
depression since his childhood that became severe after the 
death of his mother in 1984.


Analysis

The veteran contends that he currently suffers from PTSD as a 
result of his service in Vietnam.  While the veteran is 
competent to provide evidence of visible symptoms, he is not 
competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Although the veteran believes he currently has PTSD, he has 
not provided any actual medical diagnosis.  Service 
connection is not in order in the absence of any residuals or 
evidence of a disability currently.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). Moreover, the veteran 
has failed to provide competent medical evidence of a nexus 
between any current psychiatric disability and his service; 
an essential element to his claim.  The Board notes that even 
if the transcript of the veteran's 1996 personal hearing were 
available, it would not be sufficient to meet this criteria.

Although the Board has considered and denied the veteran's 
claim on a ground different from that of the RO, that is, 
whether the claim is well grounded rather than whether he is 
entitled to prevail on the merits, the appellant has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the appellant 
greater consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claim is well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a psychiatric disability, to include 
PTSD, is denied.



		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals



 

